DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a different material joining method for joining a plurality of metal members by 
resistance welding by use of a rivet … preparing a metal rivet….”, it is unclear whether the second instance of “rivet” corresponds with the first instance of “a rivet”; appropriate correction is required.   The remaining claims are rejected for at least the reason of their respective dependency(s) from independent claim 1.   
	Claim 4 recites “a projection height of the annular wall is relatively low” is unclear as no corresponding element is recited to provide a context and/or comparison to determine what is “relatively low”.   Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2016/0123362) in view of Avic (CN 103056522)
With regard to claim 1, Iwase teaches a different material joining method for joining 
a plurality of metal members (200/300) by resistance welding by use of a rivet (1)(FIG. 4A), the different material joining method comprising: preparing a metal rivet (1) including a head (3) and a shank (2), first to nth metal members (200/300), and first and second electrodes (400/500), n being an integer of 2 or more, the first metal member (200) being made of a material different from at least one of the second to nth metal members (300) (“the material of the second joined member 300 is different from that of the first joined member 200 and is not particularly restricted and can be, for example, a steel material. The steel material includes specifically high tensile steel material, galvanized steel sheets and stainless steels. The second joined member 300 can be formed, for example, of plate materials, shaped materials, cast materials, press molding products of plate materials, and hot stamped products”, para. [0102]); a sandwiching step of sandwiching, between the first electrode (400) and the second electrode (500), the rivet (1) and the first to nth metal members (200/300) arranged in order of the head (3), the shank (2), and the first to nth metal members (200/300); a penetration step of performing pressurization and current application on the rivet (1) and the first to nth metal members (200/300) by the first and second electrodes (400/500) so that the shank penetrates through the first to (n−1)th metal members (200/300)(FIG. 4A); and a forming step of performing pressurization and current application on the rivet and the first to nth metal members by the first and second electrodes so that a nugget (X)  is formed between the shank (2) and the nth metal member (300)(FIG. 4A).

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Iwase reference, to include wherein, in the penetration step, the pressurization and current application is performed while air is blown to a side face of the shank so that the air hits a region around a boundary between the shank and the first metal member., as suggested and taught by Avic, for the purpose of providing dissipation of heating and movement of molten material (pg. 2, ln. 22-23; pg. 2, ln. 32-38).
With regard to claim 2, it is submitted that with regard to the limitation of during the forming step, the pressurization and current application is performed while the air is blown to a side face of the head so that the air hits a region around a boundary between the head and the first metal member, such a limitation would have been obvious to one of ordinary skill in the art in view of the aforementioned teachings of Avic as the citation teaches utilizing a side-blown jet pipe 5 with a nozzle at a molten bath of melted material for the purpose of providing dissipation of heating and movement of molten material (FIG. 1; pg. 2, ln. 22-23; pg. 2, ln. 32-38).
With regard to claim 3, Iwase teaches the rivet (1) is configured such that the head (3) includes an annular wall projecting in a same direction as the shank so that an annular groove (31; FIG. 4A) is formed around the shank (2), and a volume of the annular groove (31) is smaller than a volume of a pilot portion of the shank (2)(FIG. 4A), the pilot portion projecting from the annular wall (FIG. 4A).   With regard to the limitation of at least in the penetration step, an air flow rate is controlled so that molten metal is filled into the annular groove, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art in view of the aforementioned teachings of Avic as the citation teaches utilizing a side-blown jet pipe 5 with a nozzle at a molten bath of melted material for the purpose of providing dissipation of heating and movement of molten material (FIG. 1; pg. 2, ln. 22-23; pg. 2, ln. 32-38).   Furthermore, the pipe 5 of Avic is described in multiple embodiments as having varying angles and pipe diameters, and as such adapting the air flow to a predetermined value would have been within the level of 
With regard to claim 4, Iwase teaches a projection height of the annular wall is relatively low (FIG. 4A).
With regard to claim 5, it is submitted that with regard to the limitations of a first initial current value at a time when the pressurization and current application is started in the penetration step is not less than 0.8 times a second initial current value at a time when the pressurization and current application is started in the forming step, would have been obvious to one of ordinary skill in the art as a matter of routine experimentation as Iwase teaches: “Welding conditions are preferably set to a pressing force of the electrodes 400 and 500 of 0.3 to 10 kN and a welding current of 2 to 10 kA. Further, the current supply time is preferably from 5 to 1000 msec. When welding is applied in the ranges, the tip region 5 of the stem 2 tends to spread into a flare shape….”, para. [0117].
With regard to claim 6, with regard to the limitation of in the forming step, downslope current application in which a current value is gradually decreased from the second initial current value is performed, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art as said limitation is neither unpredictable nor an unexpected result as a variety of embodiments are illustrated in FIGS. 10A-10J within the instant patent application, and as such, it is submitted that it would been obvious to one of ordinary skill in the art to adapt the respective current values to obtain a predetermined result as Iwase explicitly teaches: “Welding conditions are preferably set to a pressing force of the electrodes 400 and 500 of 0.3 to 10 kN and a welding current of 2 to 10 kA. Further, the current supply time is preferably from 5 to 1000 msec. When welding is applied in the ranges, the tip region 5 of the stem 2 tends to spread into a flare shape….”, para. [0117].
With regard to claim 7, with regard to the limitation of the current value in the pressurization and current application in the penetration step is not less than the current value in the pressurization and current application in the forming step, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art as said limitation is neither unpredictable nor an unexpected result as a variety of embodiments are illustrated in FIGS. 10A-10J within the instant patent application, and as such, 
With regard to claim 8, with regard to the limitation of in the penetration step, the air is blown from two or more directions so as not to form a region that is not hit by the air around the boundary between the shank and the first metal member, it is submitted that as Avic teaches utilizing a side-blown jet pipe 5 with a nozzle at a molten bath of melted material, such an adaptation would have obvious before the effective date of the claimed invention to one of ordinary skill in the art for the purpose of providing dissipation of heating and movement of molten material in a predetermined manner (FIG. 1; pg. 2, ln. 22-23; pg. 2, ln. 32-38).  .
With regard to claim 9, with regard to the limitation of in the penetration step, first air is blown toward an axial center of the shank, and second air is blown toward the axial center of the shank from the direction having an angle of not less than 30 degrees but not more than 330 degrees from a blowing direction of the first air when the shank is viewed along an axial direction of the shank, it is submitted that as Avic teaches utilizing a side-blown jet pipe 5 with a nozzle at a molten bath of melted material, such an adaptation would have obvious before the effective date of the claimed invention to one of ordinary skill in the art as the nozzle in Avic is angled at 20-60 degrees (pg. 2, ln. 11-13).   
With regard to claim 10, with regard to the limitation of in the penetration step, first air is blown toward an axial center of the shank, and second air is blown toward the region that is not hit by the first air when the shank is viewed along an axial direction of the shank, it is submitted that as Avic teaches utilizing a side-blown jet pipe 5 with a nozzle at a molten bath of melted material, such an adaptation would have obvious before the effective date of the claimed invention to one of ordinary skill in the art as Avic teaches utilizing varying angular directions (20-60 degrees, pg. 2, ln. 11-13) and also varying the location whether the jet pipe 5 blows air in relation to the molten bath (pg. 2, ln. 11-13).
	


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761